Citation Nr: 0712290	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a low back condition.  
The claims file subsequently was transferred to the RO in 
Columbia, South Carolina.  In January 2006, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board videoconference hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in 
April 2006.  As the requested development has been 
accomplished, this case is properly before the Board.

The Board previously noted in the April 2006 remand that a 
service connection claim for lupus was referred to the RO.  A 
previous rating decision had denied service connection for 
arthritis over the entire body.  In April 2004, the veteran 
also submitted a statement that she wanted to file a new 
claim for service connection for a dental condition for 
treatment purposes.  These matters are referred to the RO.

The veteran also appealed a service connection claim for 
bilateral knee disorder.  This claim, however, was granted by 
the RO in December 2006.  Since this is considered a total 
grant of benefits sought on appeal, the Board no longer has 
jurisdiction over this matter and the service connection 
claim for bilateral knee disorder is dismissed.  38 U.S.C.A. 
§ 7104.


FINDINGS OF FACT

The veteran's complaints of low back pain are not supported 
by any objective findings of a current disability.


CONCLUSION OF LAW

A low back condition is not presently found, and therefore is 
not shown to have been incurred in or aggravated by service, 
or related to any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 38 U.S.C.A. 
§ 5103(a) requires that VA notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a low back disorder, including the laws regarding 
assigning disability ratings and effective dates for 
benefits, as well as the respective responsibilities of each 
party for obtaining and submitting evidence by way of an 
April 2006 VA letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency and that it was her 
responsibility to respond in a timely manner to VA's requests 
for specific information, and to provide a properly executed 
release so that VA could request the records for her.  The RO 
also notified the veteran to submit any other evidence or 
information in her possession.      

While the notice provided to the veteran in April 2006 was 
not given prior to the first AOJ adjudication of the claim in 
January 2004, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the veteran's 
representative changed the veteran's theory of entitlement to 
include service connection for a low back condition, as 
secondary to service-connected bilateral knee disabilities.  
The veteran has not been notified of the additional evidence 
necessary to substantiate a secondary service connection 
claim.  As discussed below, however, the determinative issue 
is whether the veteran has a present back disability.  For 
this reason, no additional notice of the criteria for 
substantiating a secondary service connection claim would aid 
in substantiating the claim.  In this regard, the veteran is 
not prejudiced by any defect with the content of notice.   

Under the VCAA, VA also must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. 38 U.S.C.A. § 5103A.  VA has 
obtained all relevant, identified, and available evidence and 
has notified the veteran of any evidence that could not be 
obtained.  VA requested additional medical records from two 
private medical facilities and notified the veteran of these 
requests; but the facilities responded in August 2003 that 
they had no records for the veteran.  An Army Medical 
Facility also responded in August 2003 that no records were 
available for the veteran at their facility.  VA thus has 
made reasonable efforts to obtain all available evidence.  
The veteran has not referred to any additional, unobtained, 
available, relevant evidence.  VA also has provided all 
necessary examinations.  The veteran's representative argued 
that the RO did not comply with the directives of the Board's 
April 2006 remand, because the Board requested a VA 
examination provided by an orthopedist, and the examination 
was provided by a Nurse Practitioner.  The Board finds, 
however, that the RO has substantially complied with the 
remand and that there is no violation, pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the Nurse 
Practitioner conducted objective X-ray examinations and is a 
medical professional competent to read the results and 
examine the veteran's back.  No additional evidence is 
necessary to make a decision in this case.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303 (2006).

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition. 38 C.F.R. § 3.310(a).

Under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), service connection is permitted for aggravation 
of a non-service-connected condition that is proximately due 
to or the result of an already service-connected disability 
but, however, compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation. See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, a new regulation was created embodying the principles 
of secondary aggravation as announced in Allen, Id.  
38 C.F.R. § 3.310(b); effective October 10, 2006. See 71 Fed. 
Reg. 52744, 52746 (September 7, 2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The veteran testified that she fell down a hill in service 
and that she does not remember any physical injuries because 
she passed out and was diagnosed with dehydration.  She 
indicated that she has recalls symptoms in service of pain in 
her back that radiated from her pelvic region to her chest, 
which she described as feeling like a pinched nerve.  She 
noted that after service she was given a corset type brace 
and has gone through physical therapy for her back symptoms, 
including muscle spasms.  The veteran's father also submitted 
a statement in support of her claim, indicating that 
throughout the veteran's military career, she would 
correspond with him and note her backaches.  The veteran's 
representative further submitted a statement in March 2007, 
asserting that the veteran's low back condition was 
secondarily related to her service-connected bilateral knee 
disability.

Initially, the service medical records show in-service 
complaints of low back pain.  An August 1981 emergency room 
record notes complaints of right-sided low back pain since 
that morning.  On objective examination, there was mild right 
paraspinal muscle spasm.  A September 1987 medical record 
shows an assessment of thoracic strain.  A February 1988 
discharge examination report also notes complaints of chest 
and back pain when breathing and/or turning to the left or 
right or bending.    

Post-service records also show chronic complaints of low back 
pain.  A May 2001 private medical record notes an assessment 
of backache and muscle spasm.  A March 2002 VA medical record 
notes complaints of low back pain on all ranges of motion.  
The veteran was referred to prosthetics for a back support.  
VA medical records dated from 2002 to 2003 show continued 
complaints of low back pain.  An October 2006 VA medical 
record also shows pain following repetitive use, as well as 
reports of mild paravertebral muscle spasm and tenderness. 

The medical records, however, do not show any objective 
evidence of a current back disability.  A March 2002 VA X-ray 
examination report of the lumbosacral spine showed that 
vertebral bodies, intervertebral bodies, and foramina were 
normal.  The facet joints and posterior elements were 
preserved.  The sacroiliac joints were unremarkable.  The 
impression was normal lumbosacral spine examination.  On 
objective evaluation in October 2006, all ranges of movement 
of the lumbar spine were pain free, although, as noted, there 
was pain following repetitive use and muscle spasm.  Straight 
leg raises were negative bilaterally.  For neurological 
complaints, neuromotor was 5/5 with adequate bulk and tone.  
Sensory was intact to light touch and vibration.  Deep tendon 
reflexes were 2+ and symmetrical; and the veteran's gait was 
normal.  An October 2006 VA X-ray examination report of the 
lumbar spine showed no listhesis; there also had been no loss 
of height of any of the vertebral bodies or disc spaces.  The 
X-ray impression was negative.  The examiner found that the 
objective data did not support a diagnosis for the lumbar 
spine at that time.  The examiner further found that since 
neither objective data nor examination revealed a diagnosis 
for the lumbar spine, there was no opinion to be given.  

The Board accepts the veteran's testimony regarding the 
symptoms in her low back because she is competent to do so 
and there is no reason to doubt her credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  As noted, however, the 
medical evidence does not support the veteran's complaints.  
Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For the same reason, the veteran's secondary service 
connection claim for a back condition as related to her 
service-connected knee disability fails, as well.  See 
38 C.F.R. § 3.310.

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
low back pain.  Competent medical experts make this opinion 
and the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In sum, the service connection claim for a low back condition 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Ortiz, 274 F.3d at 1365; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




ORDER

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected bilateral knee 
disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


